Citation Nr: 1740559	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level V in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was afforded a VA audiology evaluation in June 2013.  At that time, the Veteran reported that as a result of his hearing impairment, he had difficulty hearing his wife in the car, and had difficulty hearing in general in social situations.  He reported having to turn his head to hear.  Audiometric testing results for the left ear at that time were as follows:

Hertz
1000
2000
3000
4000
AVG.
Left Ear
25
55
75
70
56.25

Speech recognition ability was measured at 70 percent in the left ear.  The examiner diagnosed sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level V in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  The Board will apply a designation of Level I in the non-service-connected right ear.  38 C.F.R. § 4.85(f) (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In an October 2014 statement, the Veteran reported that his left ear hearing acuity had not gotten worse.  In the Veteran's November 2014 substantive appeal, he reported that he was unable to hear any conversation or television on the left side of his head.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The June 2013 VA examiner clearly asked the Veteran to identify, in his own words, the impact his hearing impairment had on his daily life, to include his ability to work.  Therefore, the Board finds that the May 2016 VA examination report is in compliance with the requirements outlined in Martinak.

There are no other audiogram reports of record showin the Veteran to have hearing impairment worse than that reported at his VA audiology evaluation in June 2013.  

The Veteran's left ear hearing loss disability has not been shown to be worse than Level V in the left ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an initial rating in excess of 0 percent have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




ORDER

Entitlement to an initial compensable rating for left ear hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


